
	

114 HR 1882 IH: Hearing Aid Assistance Tax Credit Act 2015
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1882
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Mr. Nunes (for himself, Mr. Thompson of California, Mr. McKinley, Mr. Kelly of Pennsylvania, Mr. Dold, Mr. Costello of Pennsylvania, Mr. DeFazio, Mr. Lynch, Mr. Yarmuth, Mr. Larson of Connecticut, Mr. Ryan of Ohio, Mr. Valadao, Ms. Norton, Mr. McGovern, Mr. Peters, Ms. McCollum, Mr. Van Hollen, Ms. Titus, Mr. Olson, Mrs. Ellmers of North Carolina, Mr. Wittman, Mr. Huffman, Mr. Johnson of Georgia, Mr. Loebsack, Mr. Paulsen, Mr. Amodei, Mr. King of New York, Mr. Lance, Mr. Hardy, Mr. Smith of New Jersey, Mr. Takano, Ms. Eshoo, Mr. Walz, Mr. Young of Iowa, Ms. Lofgren, and Mr. Kline) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a credit against income tax for the purchase of
			 hearing aids.
	
	
 1.Short titleThis Act may be cited as the Hearing Aid Assistance Tax Credit Act 2015. 2.Credit for hearing aids (a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25D the following new section:
				
					25E.Credit for hearing aids
 (a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter an amount equal to the amount paid during the taxable year, not compensated by insurance or otherwise, by the taxpayer for the purchase of any qualified hearing aid.
 (b)Qualified hearing aidFor purposes of this section, the term qualified hearing aid means a hearing aid— (1)which is described in sections 874.3300 or 874.3305 of title 21, Code of Federal Regulations, and is authorized under the Federal Food, Drug, and Cosmetic Act for commercial distribution, and
 (2)which is intended for use— (A)by the taxpayer (or the spouse of the taxpayer in the case of a joint return), or
 (B)by an individual with respect to whom the taxpayer, for the taxable year, is allowed a deduction under section 151(c) (relating to deduction for personal exemptions for dependents).
								(c)Limitations
 (1)Maximum amountThe amount allowed as a credit under subsection (a) shall not exceed $500 per qualified hearing aid.
							(2)Limitation based on modified gross income
 (A)In generalIn the case of a taxpayer whose modified adjusted gross income exceeds $200,000 for any taxable year, the amount allowed as a credit under subsection (a) for such taxable year shall be zero.
 (B)Modified adjusted gross incomeFor purposes of this paragraph, the term modified adjusted gross income means the adjusted gross income of the taxpayer for the taxable year increased by any amount excluded from gross income under section 911, 931, or 933.
 (d)Election once every 5 yearsThis section shall apply with respect to any individual for any taxable year only if there is an election in effect with respect to such individual (at such time and in such manner as the Secretary may by regulations prescribe) to have this section apply for such taxable year. An election to have this section apply with respect to any eligible individual may not be made for any taxable year if such an election is in effect with respect to such individual for any of the 4 taxable years preceding such taxable year.
 (e)Denial of double benefitNo credit shall be allowed under subsection (a) for any expense for which a deduction or credit is allowed under any other provision of this chapter..
 (b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25D the following new item:
				
					
						Sec. 25E. Credit for hearing aids..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.  